DETAILED ACTION
This office action is in response to the amendments filed on 4/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 4, 7-11, 23- 45. Claims 2, 3, 5, 6, and 12-22 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2019 and 4/18/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11, 23-45 are rejected under 35 U.S.C. 103 as being unpatentable over Katti (US 7,539,047) in the view of Toko (US 2014/0284736) and in further view of Yuasa (US 8,319,263).
With respect to Claim 1, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a magnetic reference layer (206)
a tunnel barrier (204) disposed on top of the magnetic reference layer
a magnetic free layer (202) disposed on top of the tunnel barrier
wherein the magnetic free layer comprises a first magnetic sublayer contacting the tunnel barrier, a middle sublayer disposed on top of the first magnetic sublayer, a second magnetic sublayer disposed on top of the middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show an MgO sublayer disposed on top of the first magnetic sublayer, wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, wherein a Fe layer selected from the group consisting of the magnetic reference layer, the first magnetic sublayer, and the second magnetic sublayer consists of n monolayers of Fe where n is in a range of 1 to 6.
On other hand, Toko shows (Fig 11) a device, comprising a MTJ structure which comprises a multilayer stack (11A) including a first magnetic sublayer (110), an MgO sublayer (130) disposed on top of the first magnetic sublayer (see par 139), and a second magnetic sublayer (111) disposed on top of the MgO sublayer (par 167-168),  wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, and further wherein Fe is provided in the first magnetic sublayer, and the second magnetic sublayer which consists of n monolayers, where n is in a range of 1 to 6 (par 69). Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an MgO sublayer disposed on top of the first magnetic sublayer, wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5 in the device of Katti to use an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material.
However, Toko does not explicitly disclose wherein a Fe layer selected from the group consisting of the magnetic reference layer, the first magnetic sublayer, and the second magnetic sublayer.
On the other hand, Yuasa shows (Fig 1b) a device comprising an MTJ structure which comprises a first magnetic layer (1), an MgO layer (3) disposed on top of the first magnetic sublayer and a second magnetic layer (5) disposed on top of the MgO sublayer, wherein a Fe layer selected from the group consisting of the first magnetic layer and the second magnetic layer (column 5 lines 25-31). Yuasa teaches doing so to obtain a very high MR ratio in a coherent spin polarized tunneling (column 5 lines 52-59).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a Fe layer selected from the group consisting of the magnetic reference layer, the first magnetic sublayer, and the second magnetic sublayer in the device of Katti to obtain a very high MR ratio in a coherent spin polarized tunneling.
With respect to Claim 4, Katti shows (Fig. 2) wherein the magnetic reference layer (206) comprises a third magnetic sublayer, another middle sublayer disposed on top of the third magnetic sublayer, and a fourth magnetic sublayer disposed on top of the another oxide sublayer and contacting the tunnel barrier. (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show an MgO sublayer disposed on top of the third magnetic sublayer.
On other hand, Toko shows (Fig 11) a device, comprising an MTJ structure which comprises a multilayer stack (11A) including a first magnetic sublayer (110), an MgO sublayer (130) disposed on top of the first magnetic sublayer (see par 139), and a second magnetic sublayer (111) disposed on top of the MgO sublayer (par 167-168).
Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
With respect to Claim 7, Katti shows (Fig. 2) wherein the device is part of a magnetoresistive random-access memory (MRAM). 
With respect to Claim 8, Katti shows (Fig. 2) wherein at least one magnetic sublayer of the first and second magnetic sublayers include Fe. (column 5 lines 38-60)
With respect to Claim 9, Katti shows (Fig. 2) wherein at least one magnetic sublayer of the first and second magnetic sublayers include one or more of the following: Fe, Co, and Ni. (column 5 lines 38-60)
With respect to Claim 10, Yuasa shows (Fig 1b) wherein the MgO sublayer (3) includes no more than 4 monolayers and has a thickness of less than or equal to 0.84 nm (column 6 lines 24-27).
Regarding claim 10, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Yuasa shows (Fig 1b) wherein a thickness of the MgO sublayer constrains exchange coupling between magnetic sublayers within the magnetic free layer to not be broken.


With respect to Claim 23, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a magnetic reference layer (206)
wherein the magnetic reference layer comprises a first magnetic sublayer, a first middle sublayer disposed on top of the first magnetic sublayer, a second magnetic sublayer disposed on top of the first middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
a tunnel barrier (204) disposed on top in direct contact with the second magnetic sublayer
a magnetic free layer (202) disposed on top of the tunnel barrier
wherein the magnetic free layer comprises a third magnetic sublayer contacting the tunnel barrier, a second middle sublayer disposed on top of the third magnetic sublayer, a fourth magnetic sublayer disposed on top of the second middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show wherein one MgO sublayer selected from the group consisting of the first MgO sublayer and the second MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, wherein a Fe layer selected from the group consisting of the first magnetic sublayer, the second magnetic sublayer, the third magnetic sublayer, and the fourth magnetic sublayer consists of n monolayers of Fe where n is in a range of 1 to 6.  
On other hand, Toko shows (Fig 11) a device, comprising a MTJ structure which comprises a multilayer stack (11A) including a first magnetic sublayer (110), an MgO sublayer (130) disposed on top of the first magnetic sublayer (see par 139), and a second magnetic sublayer (111) disposed on top of the MgO sublayer (par 167-168),  wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, and further wherein Fe is provided in the first magnetic sublayer, and the second magnetic sublayer which consists of n monolayers, where n is in a range of 1 to 6 (par 69). Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein one MgO sublayer selected from the group consisting of the first MgO sublayer and the second MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, and further wherein Fe is provided in the first magnetic sublayer, and the second magnetic sublayer which consists of n monolayers, where n is in a range of 1 to 6 in the device of Katti to use an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material.
However, Toko does not explicitly disclose wherein a Fe layer selected from the group consisting of the first magnetic sublayer, the second magnetic sublayer, the third magnetic sublayer, and the fourth magnetic sublayer.
On the other hand, Yuasa shows (Fig 1b) a device comprising an MTJ structure which comprises a first magnetic layer (1), an MgO layer (3) disposed on top of the first magnetic sublayer and a second magnetic layer (5) disposed on top of the MgO sublayer, wherein a Fe layer selected from the group consisting of the first magnetic layer and the second magnetic layer (column 5 lines 25-31). Yuasa teaches doing so to obtain a very high MR ratio in a coherent spin polarized tunneling (column 5 lines 52-59).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a Fe layer selected from the group consisting of the first magnetic sublayer, the second magnetic sublayer, the third magnetic sublayer, and the fourth magnetic sublayer in the device of Katti to obtain a very high MR ratio in a coherent spin polarized tunneling.
With respect to Claim 24, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a tunnel barrier (204) sandwiched between two magnetic layers (202, 206), one of which underlies and one of which overlies the tunnel barrier, thereby permitting spin-polarized current to pass across the magnetic layers and through the tunnel barrier, one of the magnetic layers functions as a free layer, and the other of the magnetic layers functions as a reference layer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show at least one magnetic layer of the two magnetic layers includes an MgO sublayer sandwiched between magnetic material, wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, wherein a Fe layer selected from the group consisting of the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer consists of n monolayers of Fe where n is in a range of 1 to 6.  
On other hand, Toko shows (Fig 11) a device, comprising a MTJ structure which comprises a multilayer stack (11A) including at least one magnetic layer of the two magnetic layers includes an MgO sublayer (130) sandwiched between magnetic material (110/111) (par 139), wherein the MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, and further wherein Fe is provided in the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer which consists of n monolayers, where n is in a range of 1 to 6. Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein one MgO sublayer selected from the group consisting of the first MgO sublayer and the second MgO sublayer consists of m monolayers of MgO where m is in a range of 1 to 5, and further wherein Fe is provided in the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer which consists of n monolayers, where n is in a range of 1 to 6 in the device of Katti to use an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material.
However, Toko does not explicitly disclose wherein a Fe layer selected from the group consisting of the free layer, the reference layer.
On the other hand, Yuasa shows (Fig 1b) a device comprising an MTJ structure which comprises a reference layer (1), an MgO layer (3) disposed on top of the reference layer and a free layer (5) disposed on top of the MgO layer, wherein a Fe layer selected from the group consisting of the reference layer and the free layer (column 5 lines 25-31). Yuasa teaches doing so to obtain a very high MR ratio in a coherent spin polarized tunneling (column 5 lines 52-59).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a Fe layer selected from the group consisting of the free layer and the reference layer in the device of Katti to obtain a very high MR ratio in a coherent spin polarized tunneling.
With respect to Claim 25, Katti shows (Fig. 2) most aspects of the current invention. However, Katti does not show wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at within a range of 40°K to 140°K.
On the other hand, Yuasa shows (Fig 1b) wherein a free layer was deposited on the tunnel barrier at a room temperature (column 6 lines 31-33).
Regarding claim 25, Differences in temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of temperatures and similar temperatures are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 26, Katti shows (Fig. 2) wherein each magnetic layer of the two magnetic layers include a middle sublayer sandwiched between magnetic material. However, Katti does not show at least an MgO sublayer sandwiched between magnetic material. 
On other hand, Toko shows (Fig 11) a device, comprising an MTJ structure which comprises a multilayer stack (11A) including at least one magnetic layer of the two magnetic layers includes an MgO sublayer (130) sandwiched between magnetic material (110/111) (par 139). Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
With respect to Claim 27, Katti shows (Fig. 2) wherein the magnetic layers include Fe. (column 5 lines 38-60)
With respect to Claim 28, Katti shows (Fig. 2) wherein each magnetic layer of the two magnetic layers include one of more of the following: Fe, Co, and Ni. (column 5 lines 38-60)
 With respect to Claim 29, Yuasa shows (Fig 1b) wherein the MgO sublayer (3) includes no more than 4 monolayers and has a thickness of less than or equal to 0.84 nm (column 6 lines 24-27).
Regarding claim 29, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 30, Yuasa shows (Fig 1b) wherein a thickness of the MgO sublayer constrains exchange coupling between magnetic sublayers within the magnetic free layer to not be broken.


With respect to Claim 31, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a tunnel barrier (204) sandwiched between two magnetic layers (202, 206), one of which underlies and one of which overlies the tunnel barrier, thereby permitting spin-polarized current to pass across the magnetic layers and through the tunnel barrier, one of the magnetic layers functions as a free layer, and the other of the magnetic layers functions as a reference layer, 
Further, Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material (column 5 lines 38-60). However, Katti does not show wherein at least one of the magnetic layers includes a metal oxide sublayer sandwiched between magnetic material, wherein a Fe layer selected from the group consisting of the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer consists of n monolayers of Fe where n is in a range of 1 to 6.
On other hand, Toko shows (Fig 11) a device, comprising an MTJ structure which comprises a multilayer stack (11A) including at least one magnetic layer of the two magnetic layers includes an MgO sublayer (130) sandwiched between magnetic material (110/111) (par 139). Toko teaches using an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material (par 83).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein at least one of the magnetic layers includes a metal oxide sublayer sandwiched between magnetic material in the device of Katti to use an MgO sublayer that is good in film quality to improve interface anisotropic energy of the magnetic material.
However, Toko does not explicitly disclose wherein a Fe layer selected from the group consisting of the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer consists of n monolayers of Fe where n is in a range of 1 to 6.
On the other hand, Yuasa shows (Fig 1b) a device comprising a MTJ structure which comprises a reference layer (1), an MgO layer (3) disposed on top of the reference layer and a free layer (5) disposed on top of the MgO layer, wherein a Fe layer selected from the group consisting of the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer consists of n monolayers of Fe where n is in a range of 1 to 6 (column 5 lines 25-31). Yuasa teaches doing so to obtain a very high MR ratio in a coherent spin polarized tunneling (column 5 lines 52-59).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a Fe layer selected from the group consisting of the magnetic layer functioning as the free layer and the magnetic layer functioning as the reference layer consists of n monolayers of Fe where n is in a range of 1 to 6 in the device of Katti to obtain a very high MR ratio in a coherent spin polarized tunneling.
 With respect to Claim 32, Katti shows (Fig. 2) most aspects of the current invention. However, Katti does not show wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at within a range of 40°K to 140°K.
On the other hand, Yuasa shows (Fig 1b) wherein a free layer was deposited on the tunnel barrier at a room temperature (column 6 lines 31-33).
Regarding claim 32, Differences in temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of temperatures and similar temperatures are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 33, Yuasa shows (Fig 1b) wherein the Fe layer is the magnetic reference layer.
With respect to Claim 34, Yuasa shows (Fig 1b) wherein the Fe layer comprises the first magnetic sublayer.
With respect to Claim 35, Yuasa shows (Fig 1b) wherein the Fe layer comprises the second magnetic sublayer.
With respect to Claim 36, Yuasa shows (Fig 1b) wherein the Fe layer comprises the first magnetic sublayer.
With respect to Claim 37, Yuasa shows (Fig 1b) wherein the Fe layer comprises the second magnetic sublayer.
With respect to Claim 38, Yuasa shows (Fig 1b) wherein the Fe layer comprises the third magnetic sublayer.
With respect to Claim 39, Yuasa shows (Fig 1b) wherein the Fe layer comprises the fourth magnetic sublayer.
With respect to Claim 40, Toko shows (Fig 11) wherein the one MgO sublayer is the first MgO sublayer (see par 139).
With respect to Claim 41, Toko shows (Fig 11) wherein the one MgO sublayer is the second MgO sublayer (see par 139).
With respect to Claim 42, Yuasa shows (Fig 1b) wherein the Fe layer is the magnetic layer functioning as the free layer.
With respect to Claim 43, Yuasa shows (Fig 1b) wherein the Fe layer is the magnetic layer function as the reference layer.
With respect to Claim 44, Yuasa shows (Fig 1b) wherein the Fe layer is the magnetic layer functioning as the free layer.
With respect to Claim 45, Yuasa shows (Fig 1b) wherein the Fe layer is the magnetic layer function as the reference layer.
Response to Arguments
Applicant’s arguments filed on 4/18/2022, with respect to claims 1, 4, 7-11 and 23-45 have been fully considered but are not persuasive.
Applicant’s arguments with respect to claims 1, 4, 7-11 and 23-45 have been considered but are moot because they do not read on the newly applied references being provided in the current rejection.
Furthermore, the applicant’s arguments for independent claims 23, 24, 31 as well as the dependent claims, respectively, are similar to the arguments presented for claim 1. Therefore, the examiner maintains this response and position for the claims presented in the arguments by the applicant. The current action is non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814